Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered December 7, 1973, convicting him of robbery in the first degree and grand larceny in the third degree, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the conviction of grand larceny in the third degree, and the sentence imposed thereon, and the said count is dismissed. As so modified, judgment affirmed (see People v Grier, 37 NY2d 847). We have reviewed the other points raised by defendant and find them to be without merit (see People v Seppi, 221 NY 62, 68; Amend v Hurley, 293 NY 587, 594; People v Felder, 39 AD2d 373, aifd 32 NY2d 747, app dsmd for want of a substantial Federal question 414 US 948, mot for rearg den 39 NY2d 743). Latham, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.